Citation Nr: 0821335	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-29 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of a September 2004 rating decision issued by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pensylvania.  The rating decision denied the 
veteran's claims for entitlement to service connection for 
anxiety disorder.

In a March 2007 statement, the veteran's representative 
indicated that the veteran had made an inferred claim for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  The 
claim of entitlement to TDIU has not been adjudicated, and is 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February and March 2004, the veteran received mental 
health evaluations at the VA Medical Center (VAMC) in 
Wilmington, Delaware.  The diagnoses included anxiety 
disorder and rule out obsessive compulsive disorder.  The 
record reflects that the veteran was advised as to Social 
Security assistance, stated that he intended to file a claim 
for Social Security benefits, and would return to the VAMC  
for treatment.  The veteran also was evaluated in June 2004 
by a private physician at the Delaware Disability 
Determination Service after being referred by the Social 
Security Disability Determination Service.  This physician 
diagnosed generalized anxiety disorder, schizophrenia, post-
traumatic stress disorder (PTSD), passive aggressive 
personality, and reported that the veteran had a pre-existing 
diagnosis of PTSD from a VA hospital.  

Pursuant to its statutory duty to assist, "VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits."  Clarkson v. Brown, 4 Vet. App. 565, 567- 68 
(1993); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including Social Security Administration 
(SSA) records, of which it is put on notice);  Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992); 38 C.F.R. § 3.159 
(1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  The claim should be re-adjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


